DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 07 October 2021 has been considered.

Claims 1-8 and 11-27 are allowed.
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record MacNeille et al. (US #2018/0012589) in view of Wertz et al. (US #2010/0124337) teaches an apparatus comprising:
an input to receive a plurality of audio streams to be heard in a plurality of personal sound zones, and a plurality of monitoring inputs, wherein the plurality of monitoring inputs represent acoustic sound at a plurality of predefined monitoring acoustic sensor locations, which are defined within the plurality of personal sound zones, wherein the plurality of audio streams comprises a first audio stream to be heard in a first personal sound zone and a second audio stream to be heard in a second personal sound zone, wherein the plurality of monitoring acoustic sensor locations comprises a plurality of first monitoring acoustic sensor locations within the first personal sound zone and a plurality of second monitoring acoustic sensor locations within the second personal sound zone;


But, MacNeille et al. in view of Wertz et al. fails to teach an apparatus comprising:
wherein the controller is configured to determine the plurality of sound control signals by applying a plurality of sets of weight vectors to the plurality of audio streams, wherein the plurality of sets of weight vectors comprises a first set of weight vectors corresponding to the first personal sound zone, and a second set of weight vectors corresponding to the second personal sound zone, wherein the first set of weight vectors comprises a first plurality of weight vectors corresponding to the plurality of acoustic transducers, a weight vector in the first set of weight vectors is based on an acoustic transfer function between an acoustic transducer of the plurality of acoustic transducers and the first personal sound zone, wherein the second set of weight vectors comprises a second plurality of weight vectors corresponding to the plurality of acoustic transducers, a weight vector in the second set of weight vectors is based on an acoustic transfer function between the acoustic transducer of the plurality of acoustic transducers and the second personal sound zone, wherein the controller is configured to determine 
an output to output the plurality of sound control signals to the plurality of acoustic transducers.

These limitations, in combination with the remaining limitations of independent Claims 1, 20, 22 and 25  are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651